Case 2:17-cv-10390-LJM-PTM ECF No. 19, PageID.1260 Filed 03/08/21 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
 DORIAN WILLIS,

         Petitioner,                                   Case No. 17-10390
                                                       Honorable Laurie J. Michelson
 v.                                                    Magistrate Judge Patricia T. Morris

 TONY TRIERWEILER,

         Respondent.


              ORDER DENYING WILLIS’S MOTION TO EXTEND STAY
                AND HOLD HABEAS PETITION IN ABEYANCE [18]


        Dorian Delbert-Gerald Willis, proceeding pro se, filed a petition for a writ of habeas

corpus on February 9, 2017. On May 31, 2018, the Court granted his motion to hold the petition

in abeyance so that he could return to the state courts to exhaust additional claims. (ECF No. 16.)

Willis now requests an extension of the stay to exhaust additional claims based on newly

discovered evidence, which he claims he only learned about after the conclusion of his first state

post-conviction proceedings. (ECF No. 18.) For the reasons given below, the Court will deny the

request to extend the stay, order that the stay is lifted, and reopen this case for adjudication of the

habeas petition.

                                                  I.

       A Macomb County jury convicted Willis of arson, Mich. Comp. Laws § 750.72; domestic

violence, Mich. Comp. Laws § 750.81(2); and of being a fourth-felony-habitual offender, Mich.

Comp. Laws § 769.12. The Michigan Court of Appeals affirmed his convictions, and the Michigan

Supreme Court denied his application for leave to appeal. See People v. Willis, No. 319616, 2015

WL 4064268, at *1 (Mich. Ct. App. July 2, 2015), lv. den., 873 N.W.2d 583 (2016).
Case 2:17-cv-10390-LJM-PTM ECF No. 19, PageID.1261 Filed 03/08/21 Page 2 of 5




       Willis filed a petition for writ of habeas corpus, seeking relief on the seven grounds he

raised before the Michigan appellate courts on his appeal of right. (ECF No. 1.) Those claims were

properly exhausted. Willis then filed a motion to hold the petition in abeyance to permit him to

return to the state courts to exhaust additional claims which are not included in the current habeas

petition. (ECF No. 14.) The Court granted the motion, stayed the proceedings, held the petition in

abeyance, and administratively closed the case. (ECF No. 16.)

       Willis filed a post-conviction motion for relief from judgment with the Macomb County

Circuit Court in 2018, which was denied. The Michigan appellate courts denied leave to appeal.

People v. Willis, No. 347549 (Mich. Ct. App. June 19, 2019); lv. den., 937 N.W. 2d 651 (2020).

So Willis’s additional claims were exhausted on May 26, 2020, the date that the Michigan Supreme

Court denied reconsideration. People v. Willis, 943 N.W.2d 117 (2020).

       Under the terms of the order staying this case, Willis was required to move to amend his

habeas petition to add these new claims within sixty days after the conclusion of the state post-

conviction proceedings. (ECF No. 16, PageID.1243.) On July 22, 2020, Willis timely filed a

motion to extend the stay. (ECF No. 18.) In that motion, Willis claims that, after nearly two years

of state court post-judgment proceedings, he discovered “impeachment evidence and photographs”

on July 15, 2020, that would support a claim that the prosecutor withheld exculpatory evidence in

violation of Brady v. Maryland, 373 U.S. 83 (1963). (ECF No. 18, PageID.1251.) Willis seeks an

extension of the stay so that he can file a successive motion for relief from judgment in state court

to exhaust these new claims. But Willis does not identify the nature of the new evidence or explain

the nature of the Brady claim. (See ECF No. 18.) He also does not explain why this evidence was

previously undiscoverable. (Id.)




                                                 2
Case 2:17-cv-10390-LJM-PTM ECF No. 19, PageID.1262 Filed 03/08/21 Page 3 of 5




                                                 II.

       The stay-and-abeyance procedure is appropriate only in “limited circumstances.” Rhines v.

Weber, 544 U.S. 269, 277 (2005). However, “it likely would be an abuse of discretion for a district

court to deny a stay and to dismiss a mixed petition if the petitioner had good cause for his failure

to exhaust, his unexhausted claims are potentially meritorious, and there is no indication that the

petitioner engaged in intentionally dilatory litigation tactics.” Id. at 278. “In such circumstances,

the district court should stay, rather than dismiss, the mixed petition,” because “the petitioner’s

interest in obtaining federal review of his claims outweighs the competing interests in finality and

speedy resolution of federal petitions.” Id. This Court has discretion to utilize the stay and

abeyance procedure in cases, such as this, where a habeas petition contains exhausted claims and

the petitioner seeks to return to the state courts to exhaust additional claims. See, e.g., Thomas v.

Stoddard, 89 F. Supp. 3d 937, 941-43 (E.D. Mich. 2015).

       In this case, though, application of the factors does not warrant an extension of the stay.

Willis’s request relies on the conclusory allegation that he has just discovered impeachment

evidence and a Brady claim. But Willis offers no supporting evidence or explanation to show the

Court how these claims might have merit. The motion provides no information as to what the

alleged new evidence is, the basis for any claim that it was suppressed, or that it was material to

the outcome of the case. Nor does he explain why it could not have been discovered during the

nearly two years of post-judgment proceedings in state court. And without having this information,

it is unclear whether these unexhausted claims are related to the exhausted claims such that there

would be any efficiency concerns with parallel state and federal proceedings.

       Additionally, it is true that courts “should exercise caution” in finding that Michigan’s

general rule against successive motions for relief from judgment would bar a petitioner from



                                                 3
Case 2:17-cv-10390-LJM-PTM ECF No. 19, PageID.1263 Filed 03/08/21 Page 4 of 5




raising claim in state court if “it is at least debatable whether the Michigan courts would entertain

th[e] claim on a second or successive motion for state postconviction relief” based on one of the

exceptions under M.C.R. 6.502(G)(2). Cunningham v. Hudson, 756 F.3d 477, 485 (6th Cir. 2014)

(quoting Banks v. Jackson, 149 F. App’x. 414, 418 (6th Cir. 2005)). As just discussed, however,

Willis’s motion does not present a debatable claim for relief. To raise a successive petition for

relief from judgment based on newly discovered evidence, a petitioner must show (1) new

evidence that was not discoverable before the first motion, (2) good cause, and (3) actual prejudice.

People v. Swain, 288 Mich. App. 609, 794 N.W.2d 92, 105–107 (2010) (citing MCR 6.502(G)(2));

see also People v. Flint, No. 321213, 2015 WL 204971, at *3 (Mich. Ct. App. Jan. 15, 2015)

(reversing grant of successive motion for relief from judgment where lab report containing

purportedly new evidence was known to the defendant’s attorney at the time of the first motion

and, even assuming the report was not discoverable at the time of his first motion for relief from

judgment, the defendant failed to show “actual prejudice,” which requires a showing that “but for

the alleged error, the defendant would have had a reasonably likely chance of acquittal”) (quoting

MCR 6.508(D)(3)(b)(i)). For example, in People v. Tower, the Michigan Court of Appeals

affirmed a defendant was not entitled to a successive motion for relief where the defendant did not

show that a plea agreement between witness and government (which could impeach part of the

witness’s trial testimony) would likely produce a different result on retrial because the witness’s

testimony was largely consistent with the defendant’s own admissions. Tower, No. 347367, 2020

WL 4726548, at *5 (Mich. Ct. App. Aug. 13, 2020). In the same case, the Court of Appeals also

concluded that the defendant’s Brady claim failed because the alleged plea deal was not “material”

such that there was a reasonable probability that the result of the proceeding would have been

different if prosecutors had disclosed the plea deal to the defense. Id. at *5 (citations omitted).



                                                 4
Case 2:17-cv-10390-LJM-PTM ECF No. 19, PageID.1264 Filed 03/08/21 Page 5 of 5




Willis has not provided any evidence or detailed allegations to show that he can meet the high

burden for a successive motion for state postconviction relief based on any of the claims he seeks

to raise. See Cunningham, 756 F.3d at 485.

        The Court concludes that Willis has failed to demonstrate that his new proposed claims

based on newly discovered evidence are meritorious or that he has shown good cause for failing

to raise them sooner and therefore denies his request for an extension of the stay to exhaust them

in state court.


                                               III.

        Accordingly, the Court hereby DENIES Willis’s motion to continue the stay and hold his

habeas petition in abeyance. (ECF No. 18.)

        Given that the Court’s original stay allowed Willis to exhausted certain claims (ECF No.

16) and he exhausted them on May 26, 2020, see People v. Willis, 943 N.W.2d 117 (2020), the

Court ORDERS that Willis may move to amend his habeas petition to add those new claims no

later than sixty days from the date of this order. Willis may not add claims based on newly

discovered evidence as requested in his most recent motion. (ECF No. 18.)

        Sixty days from the date of this order, which is May 7, 2021, the stay in this case will be

lifted, the case will be reopened, and the Court will proceed to the merits of Willis’s amended

petition.

        SO ORDERED.

        Dated: March 8, 2021


                                             s/Laurie J. Michelson
                                             LAURIE J. MICHELSON
                                             UNITED STATES DISTRICT JUDGE



                                                 5
